DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting: Statutory
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.	Claims 8-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7-8 of prior U.S. Patent No. 10777208 B2. This is a statutory double patenting rejection.

Double Patenting: Non-Statutory
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10395661 B2. The claim mapping is as follows:
Current Application
U.S. Patent No. 10395661 B2
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3 
Claim 3
Claim 4
Claim 4
Claim 5
Claim 1
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 1
Claim 13
Claim 11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claims 12 and 18
Claim 21
Claim 12
Claim 22
Claim 19
Claim 23
Claim 12
Claim 24
Claim 12
Claim 25
Claim 20
Claim 26
Claim 21
Claim 27
Claim 22
Claim 28
Claim 23
Claim 29
Claim 24


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to audio encoder and decoder systems and methods. In this case, independent claims 1, 14 and 26-29 of the pending application are broader than independent claims 1, 12 and 21-24 of the patent, as they recite the encoder and decoder systems comprising a linear prediction domain encoder/decoder and a frequency domain encoder/decoder, and switching between said encoders/decoders, but they do not recite narrower limitations such as further limitations on the processors of the encoders/decoders, residual signals, switching between frames, downsampling details, etc. As such, they are rejected under obviousness-type double patenting over the previously patented narrower claim(s). In re Van Ornum, 686 F.2d 937, 214 USPQ 761. In addition, the limitations in dependent claims 2-13 and 15-25 parallel those of the patented claims as mapped out above. 

6.	Claims 1-7, 9 and 11-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-20 and 23-27 of U.S. Patent No. 10777208 B2. The claim mapping is as follows:
Current Application
U.S. Patent No. 10777208 B2
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3 
Claim 3
Claim 4
Claim 4
Claim 5
Claim 12
Claim 6
Claim 5
Claim 7
Claim 6
Claim 9
Claim 11
Claim 11
Claim 9
Claim 12
Claim 1
Claim 13
Claim 10
Claim 14
Claims 13 and 27
Claim 15
Claim 14
Claim 16
Claims 13 and 20
Claim 17
Claim 15
Claim 18
Claim 17
Claim 19
Claim 18
Claim 20
Claim 13
Claim 21
Claim 13
Claim 22
Claim 16
Claim 23
Claim 13
Claim 24
Claim 13
Claim 25
Claim 19
Claim 26
Claim 23
Claim 27
Claim 24
Claim 28
Claim 25
Claim 29
Claim 26


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to audio encoder and decoder systems and methods. In this case, independent claims 1, 14 and 26-29 of the pending application are broader than independent claims 1, 13 and 23-27 of the patent, as they recite the encoder and decoder systems comprising a linear prediction domain encoder/decoder and a frequency domain encoder/decoder, and switching between said encoders/decoders, but they do not recite narrower limitations such as further limitations on the processors of the encoders/decoders, residual signals, encoded frames, downmixing details, etc. As such, they are rejected under obviousness-type double patenting over the previously patented narrower claim(s). In re Van Ornum, 686 F.2d 937, 214 USPQ 761. In addition, the limitations in dependent claims 2-7, 9, 11-13 and 15-25 parallel those of the patented claims as mapped out above. 

Claim Objections
7.	Claim 23 is objected to because of the following informalities: The claim recites “a first multichannel information” in lines 9-10 of the claim. It should probably say “the first multichannel information” if referring to the information previously recited in parent claim 14. Appropriate correction is required.

8.	Claim 24 is objected to because of the following informalities: The claim recites “a current frame” and “a previous frame” in lines 8-9 of the claim. It should probably say “the current frame” and “the previous frame” if referring to the frame previously recited in lines 2-4 of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 6 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 6 recites “a second time-frequency converter” in lines 1-2 of the claim, as well as a “second parameter generator” and a “second quantizer encoder” in lines 4-5 of the claim. It is unclear if the use of “second” is meant to imply there are at least two of each of the components in the frequency domain encoder. For the purposes of prior art rejection, Examiner has interpreted the claim based on the specification and claim 2, which limits first and second time-frequency converters, each associated with first and second joint multichannel encoders, i.e. one for the linear prediction domain encoder and one for the frequency domain encoder. Regarding the parameter generator and quantizer encoder, Examiner has interpreted at least one of each component in the frequency domain encoder. Appropriate correction or clarification is required. 

12.	Claim 23 recites “the combiner” in lines 6 and 11 of the claim. There is insufficient antecedent basis for this limitation in the claim. It should probably say “the first combiner” if referring to the same combiner previously recited in line 10 of parent claim 14. Appropriate correction or clarification is required.
13.	Claim 24 recites “the stereo decoder” in line 6 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
14.	Claim 24 further recites “the combiner” in line 14 of the claim. There is insufficient antecedent basis for this limitation in the claim. It should probably say “the first combiner” if referring to the same combiner previously recited in line 10 of parent claim 14. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claim(s) 1-4, 6-7, 11, 13, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2012/0002818 A1 to Heiko et al. (“Heiko”).
As to claim 1, Heiko discloses audio encoder for encoding a multichannel signal (see Abstract), comprising: 5a linear prediction domain encoder (block 71, see figure 9b; pg. 9, ¶ 0122); a frequency domain encoder (block 48, see figure 9b; pg. 1, ¶ 0005; pg. 9, ¶ 0123); and 10a controller for switching between the linear prediction domain encoder and the frequency domain encoder (mode decision 73, see figure 9b; pg. 9, ¶ 0122), wherein the linear prediction domain encoder comprises a downmixer for downmixing the multichannel signal to acquire a downmix signal (via block 31, see figure 5; pg. 8, ¶ 0113; pg. 10, ¶ 0125), a linear prediction 15domain core encoder for encoding the downmix signal (see pg. 10, ¶ 0125) and a first joint multichannel encoder for generating first multichannel information from the multichannel signal (PS parameters, see figure 5; pg. 1, ¶ 0006; pg. 8, ¶ 0113; pg. 10, ¶ 0125), wherein the frequency domain encoder comprises a second joint multichannel encoder for generating second multichannel information from the multichannel 20signal, wherein the second joint multichannel encoder is different from the first joint multichannel encoder (via MDCT, see figure 9b; pg. 3, ¶ 0038; pg. 9, ¶ 0123), and wherein the controller is configured to perform the switching such that a portion of the multichannel signal is represented either by an encoded frame of the linear 25prediction domain encoder or by an encoded frame of the frequency domain encoder (see pgs. 9-10, ¶ 0122 - ¶ 0125).  
As to claim 2, Heiko further discloses wherein the first joint multichannel encoder comprises a first time-frequency converter (see pg. 3, ¶ 0038; pg. 8, ¶ 0113; pg. 10, ¶ 0125), wherein the second joint multichannel encoder 30comprises a second time-frequency converter (see pg. 9, ¶ 0123; pg. 13, ¶ 0166), and wherein the first and the second time-frequency converters are different from each other (see figures 5 and 9b; pg. 3, ¶ 0038).  
As to claim 3, Heiko further discloses wherein the first joint multichannel encoder is a parametric joint multichannel encoder (see pg. 3, ¶ 0035, ¶ 0038); or35 Attorney Docket No. 110971-9193.USO4 (FH160324PUS)153585978.147wherein the second joint multichannel encoder is a waveform-preserving joint multichannel encoder (see pg. 1, ¶ 0008 - ¶ 0010; pg. 7, ¶ 0100).  
As to claim 4, Heiko further discloses wherein the parametric joint multichannel encoder comprises a stereo prediction coder, a parametric stereo encoder or a rotation-based parametric stereo encoder (see pg. 1, ¶ 0009; pg. 8, ¶ 0114; pg. 11, ¶ 0140), or 10wherein the waveform-preserving joint multichannel encoder comprises a band-selective switch mid/side or left/right stereo coder (see pg. 1, ¶ 0011; pg. 6, ¶ 0090).  
As to claim 6, Heiko further discloses wherein the frequency domain encoder comprises a second time-frequency converter for converting a first channel of the multichannel signal and a second channel of the multichannel signal into a spectral representation (see pg. 9, ¶ 0123), a second parameter generator for generating a parametric representation of a second set of bands and a second quantizer encoder for 35generating a quantized and encoded representation of a first set of bands (see pg. 1, ¶ 0005; pg. 8, ¶ 0114; pg. 9, ¶ 0121).  
As to claim 7, Heiko further discloses wherein the linear prediction domain encoder comprises an ACELP processor with a time-domain bandwidth extension and a TCX processor comprising an MDCT 5operation and an intelligent gap filling functionality, or wherein the frequency domain encoder comprises an MDCT operation for a first channel and a second channel of the multichannel signal and an AAC operation and an intelligent gap filling functionality, or 10 wherein the first joint multichannel encoder is configured to operate in such a way that multichannel information for a full bandwidth of the multichannel signal is derived (full band or bandwidth, see pg. 7, ¶ 0106; pg. 8, ¶ 0113; pg. 13, ¶ 0167). 
As to claim 11, Heiko further discloses wherein the downmixer is configured to convert the multichannel signal into a 15spectral representation and where the downmixing is performed using the spectral representation or using a time domain representation (see pg. 3, ¶ 0038), and wherein the first joint multichannel encoder is configured to use the spectral representation to generate separate first multichannel information for individual 20bands of the spectral representation (see pg. 2, ¶ 0016; pg. 7, ¶ 0106).  
As to claim 13, Heiko further discloses wherein the multichannel signal comprises two or more 5channels (see pg. 1, ¶ 0001).  
As to claim 26, Heiko discloses method10	As to clai of encoding a multichannel signal (see Abstract), the method comprising: performing a linear prediction domain encoding (block 71, see figure 9b; pg. 9, ¶ 0122); performing a frequency domain encoding (block 48, see figure 9b; pg. 1, ¶ 0005; pg. 9, ¶ 0123); and 15switching between the linear prediction domain encoding and the frequency domain encoding (mode decision 73, see figure 9b; pg. 9, ¶ 0122), wherein the linear prediction domain encoding comprises downmixing the 20multichannel signal to acquire a downmix signal (via block 31, see figure 5; pg. 8, ¶ 0113; pg. 10, ¶ 0125), a linear prediction domain core encoding the downmix signal (see pg. 10, ¶ 0125) and a first joint multichannel encoding generating first multichannel information from the multichannel signal (PS parameters, see figure 5; pg. 1, ¶ 0006; pg. 8, ¶ 0113; pg. 10, ¶ 0125), wherein the frequency domain encoding comprises a second joint multichannel 25encoding generating second multichannel information from the multichannel signal, wherein the second joint multichannel encoding is different from the first joint multichannel encoding (via MDCT, see figure 9b; pg. 3, ¶ 0038; pg. 9, ¶ 0123), and wherein the switching is performed such that a portion of the multichannel signal is 30represented either by an encoded frame of the linear prediction domain encoding or by an encoded frame of the frequency domain encoding (see pgs. 9-10, ¶ 0122 - ¶ 0125).  
As to claim 28, Heiko discloses a non-transitory digital storage medium having a computer program stored thereon 20to perform, when said computer program is run by a computer, the method of encoding a multichannel signal (see Abstract; pg. 14, ¶ 0176 - ¶ 0177), the method comprising: performing a linear prediction domain encoding (block 71, see figure 9b; pg. 9, ¶ 0122); 25performing a frequency domain encoding (block 48, see figure 9b; pg. 1, ¶ 0005; pg. 9, ¶ 0123); and switching between the linear prediction domain encoding and the frequency domain encoding (mode decision 73, see figure 9b; pg. 9, ¶ 0122), 30wherein the linear prediction domain encoding comprises downmixing the multichannel signal to acquire a downmix signal (via block 31, see figure 5; pg. 8, ¶ 0113; pg. 10, ¶ 0125), a linear prediction domain core encoding the downmix signal (see pg. 10, ¶ 0125) and a first joint multichannel encoding generating first multichannel information from the multichannel signal (PS parameters, see figure 5; pg. 1, ¶ 0006; pg. 8, ¶ 0113; pg. 10, ¶ 0125), 35wherein the frequency domain encoding comprises a second joint multichannel encoding generating second multichannel information from the multichannel signal, Attorney Docket No. 110971-9193.USO4 (FH160324PUS)153585978.156wherein the second joint multichannel encoding is different from the first joint multichannel encoding (via MDCT, see figure 9b; pg. 3, ¶ 0038; pg. 9, ¶ 0123), and wherein the switching is performed such that a portion of the multichannel signal is 5represented either by an encoded frame of the linear prediction domain encoding or by an encoded frame of the frequency domain encoding (see pgs. 9-10, ¶ 0122 - ¶ 0125).  

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim(s) 14-15, 17-20, 22, 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiko in view of US Patent Pub No 2012/0265541 A1 to Geiger et al. (“Geiger”).
As to claim 14, Heiko discloses decoder for decoding an encoded audio signal (see Abstract), comprising: a linear prediction domain decoder (decoding scheme based on encoding scheme, see pg. 4, ¶ 0041 - ¶ 0048; block 71, see figure 9b; pg. 9, ¶ 0122);10 a frequency domain decoder (see pg. 4, ¶ 0041 - ¶ 0048; block 48, see figure 9b; pg. 1, ¶ 0005; pg. 9, ¶ 0123); a first joint multichannel decoder for generating a first multichannel representation using an output of the linear prediction domain decoder and using a first multichannel 15information (see pg. 4, ¶ 0046; pg. 7, ¶ 0102, ¶ 0106; pg. 10, ¶ 0125); a second joint multichannel decoder for generating a second multichannel representation using an output of the frequency domain decoder and a second multichannel information (see pg. 4, ¶ 0048; pg. 9, ¶ 0123; pg. 13, ¶ 0166); wherein the second joint multichannel decoder is different from the first joint 25multichannel decoder (see pgs. 9-10, ¶ 0122 - ¶ 0125), and wherein the decoder is configured to perform a switched audio decoding (see pg. 4, ¶ 0041 - ¶ 0048; pg. 9, ¶ 0122).  
Heiko discloses the separate processing for encoding modes (see figure 9b), and wherein the decoding is the inverse of the encoding (see pg. 4, ¶ 0041 - ¶ 0048), but is silent on the different representations presented as a decoded signal and therefore does not disclose a first combiner for combining the first multichannel representation and the second multichannel representation to acquire a decoded audio signal.
Geiger discloses a decoder system that includes a transform domain path and a liner prediction path (see figure 3), and further discloses wherein the encoder includes a combiner for combining different representations and outputting a decoded audio signal (see figure 3; see pg. 12, ¶ 0128).
Heiko and Geiger are analogous art because they are both drawn to audio encoding and decoding systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of a combiner as taught by Geiger in the audio decoder as taught by Heiko. The motivation would have been to provide a decoded audio signal with portions encoded in different modes (Geiger pg. 13, ¶ 0131).
As to claim 15, Heiko in view of Geiger further discloses wherein the first joint multichannel decoder is a parametric joint multichannel decoder (Heiko pg. 3, ¶ 0038; pg. 7, ¶ 0102, ¶ 0106; Geiger figure 3) and wherein the second joint multichannel decoder is a waveform-preserving joint multichannel decoder (Heiko pg. 1, ¶ 0008 - ¶ 0010; pg. 7, ¶ 0100), 35wherein the first joint multichannel decoder is configured to operate based on a complex prediction, a parametric stereo operation, or a rotation operation (Heiko pg. 1, ¶ 0009; pg. 7, ¶ 0106), and Attorney Docket No. 110971-9193.USO4 (FH160324PUS)153585978.151wherein the second joint multichannel decoder is configured to apply a band-selective switch to a mid/side or a left/right stereo decoding algorithm (Heiko pg. 7, ¶ 0102).  
As to claim 17, Heiko in view of Geiger further discloses wherein the first joint multichannel decoder comprises a time-frequency converter 25for converting an output of the linear prediction domain decoder into a spectral representation; an upmixer controlled by the first multichannel information operating on the spectral representation; and30 a frequency-time converter for converting an upmix result into a time representation corresponding to the first multichannel representation (Heiko pg. 3, ¶ 0038; pg. 7, ¶ 0106; pg. 11, ¶ 0141).  
As to claim 18, Heiko in view of Geiger further discloses wherein the second joint multichannel decoder is configured Attorney Docket No. 110971-9193.USO4 (FH160324PUS)153585978.152to use, as an input, a spectral representation acquired by the frequency domain decoder, the spectral representation comprising, at least for a plurality of bands, a first channel signal and a second channel signal (Heiko pg. 7, ¶ 0102; pg. 9, ¶ 0123), and 5to apply a joint multichannel operation to the plurality of bands of the first channel signal and the second channel signal and to convert a result of the joint multichannel operation into a time representation to acquire the second multichannel representation (Heiko pg. 7, ¶ 0102, ¶ 0106 - ¶ 0107; pg. 11, ¶ 0141).  
As to claim 19, Heiko in view of Geiger further discloses wherein the second multichannel information is a mask indicating, for individual bands, a left/right or mid/side joint multichannel coding, and wherein the joint multichannel operation is a mid/side to left/right converting operation for converting bands indicated by the mask from a mid/side representation 15to a left/right representation (Heiko pg. 4, ¶ 0048; pg. 7, ¶ 0102).  
As to claim 20, Heiko in view of Geiger further discloses wherein the encoded audio signal comprises a multichannel residual signal for a 20decoded downmix signal output by the linear prediction domain decoder, and wherein the first joint multichannel decoder is configured to use the multichannel residual signal, in addition to the decoded downmix signal and the first multichannel information, for the generating the first multichannel representation (Heiko pg. 4, ¶ 0046; pg. 7, ¶ 0102).  
As to claim 22, Heiko in view of Geiger further discloses 35wherein the time-frequency converter comprises a complex operation or an oversampled operation, andAttorney Docket No. 110971-9193.USO4 (FH160324PUS) 153585978.153wherein the frequency domain decoder comprises an IMDCT operation or a critically-sampled operation (Heiko pg. 3, ¶ 0038; pg. 7, ¶ 0106; pg. 13, ¶ 0166).  
As to claim 25, Heiko in view of Geiger further discloses wherein multichannel means two or more channels (Heiko pg. 1, ¶ 0001).  
As to claim 27, Heiko discloses method of decoding an encoded audio signal (see Abstract), the method comprising: 35linear prediction domain decoding (decoding scheme based on encoding scheme, see pg. 4, ¶ 0041 - ¶ 0048; block 71, see figure 9b; pg. 9, ¶ 0122); Attorney Docket No. 110971-9193.USO4 (FH160324PUS)153585978.155frequency domain decoding (see pg. 4, ¶ 0041 - ¶ 0048; block 48, see figure 9b; pg. 1, ¶ 0005; pg. 9, ¶ 0123); first joint multichannel decoding generating a first multichannel representation using an output of the linear prediction domain decoding and using a first multichannel 5information (see pg. 4, ¶ 0046; pg. 7, ¶ 0102, ¶ 0106; pg. 10, ¶ 0125); second joint multichannel decoding generating a second multichannel representation using an output of the frequency domain decoding and a second multichannel information (see pg. 4, ¶ 0048; pg. 9, ¶ 0123; pg. 13, ¶ 0166); 10wherein the second joint multichannel decoding is different from the first joint 15multichannel decoding (see pgs. 9-10, ¶ 0122 - ¶ 0125), and wherein the method of decoding is a method for switched audio decoding (see pg. 4, ¶ 0041 - ¶ 0048; pg. 9, ¶ 0122).  
Heiko discloses the separate processing for encoding modes (see figure 9b), and wherein the decoding is the inverse of the encoding (see pg. 4, ¶ 0041 - ¶ 0048), but is silent on the different representations presented as a decoded signal and therefore does not disclose combining the first multichannel representation and the second multichannel representation to acquire a decoded audio signal. 
Geiger discloses a decoder system that includes a transform domain path and a liner prediction path (see figure 3), and further discloses wherein the encoder includes a combiner for combining different representations and outputting a decoded audio signal (see figure 3; see pg. 12, ¶ 0128).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of a combiner as taught by Geiger in the decoding system as taught by Heiko. The motivation would have been to provide a decoded audio signal with portions encoded in different modes (Geiger pg. 13, ¶ 0131).
As to claim 29, Heiko discloses a non-transitory digital storage medium having a computer program stored thereon to perform, when said computer program is run by a computer, the method of 10decoding an encoded audio signal (see Abstract; pg. 14, ¶ 0176 - ¶ 0177), the method comprising: linear prediction domain decoding (decoding scheme based on encoding scheme, see pg. 4, ¶ 0041 - ¶ 0048; block 71, see figure 9b; pg. 9, ¶ 0122); frequency domain decoding (see pg. 4, ¶ 0041 - ¶ 0048; block 48, see figure 9b; pg. 1, ¶ 0005; pg. 9, ¶ 0123);15 first joint multichannel decoding generating a first multichannel representation using an output of the linear prediction domain decoding and using a first multichannel information (see pg. 4, ¶ 0046; pg. 7, ¶ 0102, ¶ 0106; pg. 10, ¶ 0125); 20second joint multichannel decoding generating a second multichannel representation using an output of the frequency domain decoding and a second multichannel information (see pg. 4, ¶ 0048; pg. 9, ¶ 0123; pg. 13, ¶ 0166); wherein the second joint multichannel decoding is different from the first joint multichannel decoding (see pgs. 9-10, ¶ 0122 - ¶ 0125).
Heiko discloses the separate processing for encoding modes (see figure 9b), and wherein the decoding is the inverse of the encoding (see pg. 4, ¶ 0041 - ¶ 0048), but is silent on the different representations presented as a decoded signal and therefore does not disclose combining the first multichannel representation and the second multichannel representation to acquire a decoded audio signal.
Geiger discloses a decoder system that includes a transform domain path and a liner prediction path (see figure 3), and further discloses wherein the encoder includes a combiner for combining different representations and outputting a decoded audio signal (see figure 3; see pg. 12, ¶ 0128).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of a combiner as taught by Geiger in the decoding system as taught by Heiko. The motivation would have been to provide a decoded audio signal with portions encoded in different modes (Geiger pg. 13, ¶ 0131).

Allowable Subject Matter
19.	Claims 5, 12, 16 and 21 would be allowable pending the filing of a terminal disclaimer to overcome the non-statutory double patenting rejections set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

20.	Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and further pending the filing of a terminal disclaimer to overcome the non-statutory double patenting rejections also set forth in this Office action.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652